NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                    File Name: 14a0461n.06

                                           No. 13-1706                                FILED
                                                                                Jun 26, 2014
                          UNITED STATES COURT OF APPEALS                    DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT


JAROSLAW WASKOWSKI,                                   )
                                                      )
       Plaintiff-Appellant,                           )
                                                      )     ON APPEAL FROM THE UNITED
                                                      )     STATES DISTRICT COURT FOR
v.                                                    )     THE EASTERN DISTRICT OF
                                                      )     MICHIGAN
                                                      )
STATE FARM MUTUAL AUTOMOBILE                          )         MEMORANDUM
INSURANCE COMPANY,                                    )          OPINION
                                                      )
       Defendant-Appellee.                            )
                                                      )

BEFORE: NORRIS, CLAY, and KETHLEDGE, Circuit Judges.

       PER CURIAM. Plaintiff Jaroslaw Waskowski was involved in a car accident, and sued

State Farm Mutual Automobile Insurance Company in Michigan state court after State Farm

terminated his benefits. State Farm removed the action to federal court where, after a five-day

trial, the jury returned a verdict that Waskowski was in fact injured in the car accident, but that

State Farm owed no additional benefits beyond the amount it had already paid. Waskowski

appeals the district court’s denial of his motion to amend the judgment to add damages or, in the

alternative, his motion for a new trial on damages.

       The panel has had the opportunity to consider the arguments advanced by the parties and

to conduct our own independent review of the record on appeal. In this case, the district court

issued an Opinion and Order which explains in detail the analysis behind the court’s denial of

plaintiff’s motions. Waskowski v. State Farm Mut. Auto. Ins. Co., No. 11-CV-13036, 2013 WL
                                                          Waskowski v. State Farm Mut. Auto Ins. Co.
                                                                                       No. 13-1706

1774696 (E.D. Mich. Apr. 25, 2013) (Page ID 1636). We agree with the reasoning of the district

court and affirm on that basis.

       The judgment of the district court is affirmed.